Citation Nr: 0313986	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran's October 1999 substantive appeal reflects that 
he requested a hearing before a Veterans Law Judge (VLJ), 
formerly known as a Member of the Board.  He was notified via 
letter in April 2003 of the time, date and location of his 
scheduled hearing.  The evidence of record reflects that he 
failed to report for his scheduled June 2003 hearing before 
the undersigned VLJ.  When a veteran fails to report for a 
scheduled hearing without showing good cause, his hearing 
request is considered as withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2002).  Within 15 days of his previously 
scheduled hearing, the veteran, through his representative, 
indicated that he had been too sick to attend his hearing and 
submitted a medical certificate.  On June 11, 2003, the 
undersigned VLJ ruled that the veteran had shown good for 
failing to report for his scheduled hearing.  As such, the 
veteran should be scheduled for another Travel Board hearing.
 
The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  



Accordingly, this case hereby is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a Travel Board hearing at the next 
available hearing date, and notify him of 
the date, time, and location of the 
hearing.  If, for whatever reason, he 
decides that he no longer wants a Travel 
Board hearing, then this should be 
documented in the record.  Also, if he 
fails to report for the scheduled 
hearing, this also should be documented 
in the record.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified of which portion 
of evidence and information necessary to 
substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

3.  The RO should readjudicate the 
veteran's service connection claim.  If 
the claim remains denied, the RO should 
issue a Supplemental Statement of the Case 
(SSOC) to the veteran and his 
representative before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since December 
2002, to include a discussion of all 
pertinent regulations, including those 
implementing the VCAA (38 C.F.R. § 3.159).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



